Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Luis Marquez,                           Case No.

12                Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14      NSA Property Holdings, LLC, a           Act; Unruh Civil Rights Act
        Delaware Limited Liability
15      Company;
        A-American Self-Storage, Inc., a
16      California Corporation; and Does 1-
        10,
17
                  Defendants.
18
19
              Plaintiff Luis Marquez complains of NSA Property Holdings, LLC, a
20
      Delaware Limited Liability Company; A-American Self-Storage, Inc., a
21
      California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
22
23
        PARTIES:
24
        1. Plaintiff is a California resident with physical disabilities. He is a
25
      paraplegic who cannot walk and who uses a wheelchair for mobility.
26
        2. Defendant NSA Property Holdings, LLC owned the real property
27
      located at or about 12024 Center Street, Southgate, California, in September
28
      2019.


                                            1

      Complaint
Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 2 of 7 Page ID #:2




 1      3. Defendant NSA Property Holdings, LLC owns the real property located
 2    at or about 12024 Center Street, Southgate, California, currently.
 3      4. Defendant A-American Self-Storage, Inc. owned StorAmerica Self
 4    Storage located at or about 12024 Center Street, Southgate, California, in
 5    September 2019.
 6      5. Defendant A-American Self-Storage, Inc. owns StorAmerica Self
 7    Storage located at or about 12024 Center Street, Southgate, California,
 8    currently.
 9      6. Plaintiff does not know the true names of Defendants, their business
10    capacities, their ownership connection to the property and business, or their
11    relative responsibilities in causing the access violations herein complained of,
12    and alleges a joint venture and common enterprise by all such Defendants.
13    Plaintiff is informed and believes that each of the Defendants herein,
14    including Does 1 through 10, inclusive, is responsible in some capacity for the
15    events herein alleged, or is a necessary party for obtaining appropriate relief.
16    Plaintiff will seek leave to amend when the true names, capacities,
17    connections, and responsibilities of the Defendants and Does 1 through 10,
18    inclusive, are ascertained.
19
20      JURISDICTION & VENUE:
21      7. The Court has subject matter jurisdiction over the action pursuant to 28
22    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24      8. Pursuant to supplemental jurisdiction, an attendant and related cause
25    of action, arising from the same nucleus of operative facts and arising out of
26    the same transactions, is also brought under California’s Unruh Civil Rights
27    Act, which act expressly incorporates the Americans with Disabilities Act.
28      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

      Complaint
Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 3 of 7 Page ID #:3




 1    founded on the fact that the real property which is the subject of this action is
 2    located in this district and that Plaintiff's cause of action arose in this district.
 3
 4      FACTUAL ALLEGATIONS:
 5      10. Plaintiff went to StorAmerica Self Storage in September 2019 with the
 6    intention to avail himself of its services and to assess the property for
 7    compliance with the disability access laws.
 8      11. StorAmerica Self Storage is a facility open to the public, a place of public
 9    accommodation, and a business establishment.
10      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11    to provide accessible restrooms in conformance with the ADA Standards as it
12    relates to wheelchair users like the plaintiff.
13      13. On information and belief, the defendants currently fail to provide
14    accessible restrooms.
15      14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
16    personally encountered these barriers.
17      15. By failing to provide accessible facilities, the defendants denied the
18    plaintiff full and equal access.
19      16. The failure to provide accessible facilities created difficulty and
20    discomfort for the Plaintiff.
21      17. The defendants have failed to maintain in working and useable
22    conditions those features required to provide ready access to persons with
23    disabilities.
24      18. The barriers identified above are easily removed without much
25    difficulty or expense. They are the types of barriers identified by the
26    Department of Justice as presumably readily achievable to remove and, in fact,
27    these barriers are readily achievable to remove. Moreover, there are numerous
28    alternative accommodations that could be made to provide a greater level of


                                                3

      Complaint
Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 4 of 7 Page ID #:4




 1    access if complete removal were not achievable.
 2      19. Plaintiff will return to StorAmerica Self Storage to avail himself of its
 3    services and to determine compliance with the disability access laws once it is
 4    represented to him that StorAmerica Self Storage and its facilities are
 5    accessible. Plaintiff is currently deterred from doing so because of his
 6    knowledge of the existing barriers and his uncertainty about the existence of
 7    yet other barriers on the site. If the barriers are not removed, the plaintiff will
 8    face unlawful and discriminatory barriers again.
 9      20. Given the obvious and blatant nature of the barriers and violations
10    alleged herein, the plaintiff alleges, on information and belief, that there are
11    other violations and barriers on the site that relate to his disability. Plaintiff will
12    amend the complaint, to provide proper notice regarding the scope of this
13    lawsuit, once he conducts a site inspection. However, please be on notice that
14    the plaintiff seeks to have all barriers related to his disability remedied. See
15    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16    encounters one barrier at a site, he can sue to have all barriers that relate to his
17    disability removed regardless of whether he personally encountered them).
18
19    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21    Defendants.) (42 U.S.C. section 12101, et seq.)
22      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23    again herein, the allegations contained in all prior paragraphs of this
24    complaint.
25      22. Under the ADA, it is an act of discrimination to fail to ensure that the
26    privileges, advantages, accommodations, facilities, goods and services of any
27    place of public accommodation is offered on a full and equal basis by anyone
28    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                                4

      Complaint
Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 5 of 7 Page ID #:5




 1    § 12182(a). Discrimination is defined, inter alia, as follows:
 2             a. A failure to make reasonable modifications in policies, practices,
 3                or procedures, when such modifications are necessary to afford
 4                goods,      services,   facilities,   privileges,    advantages,    or
 5                accommodations to individuals with disabilities, unless the
 6                accommodation would work a fundamental alteration of those
 7                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8             b. A failure to remove architectural barriers where such removal is
 9                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                defined by reference to the ADA Standards.
11             c. A failure to make alterations in such a manner that, to the
12                maximum extent feasible, the altered portions of the facility are
13                readily accessible to and usable by individuals with disabilities,
14                including individuals who use wheelchairs or to ensure that, to the
15                maximum extent feasible, the path of travel to the altered area and
16                the bathrooms, telephones, and drinking fountains serving the
17                altered area, are readily accessible to and usable by individuals
18                with disabilities. 42 U.S.C. § 12183(a)(2).
19      23. When a business provides facilities such as restrooms, it must provide
20    accessible restrooms.
21      24. Here, accessible restrooms have not been provided.
22      25. The Safe Harbor provisions of the 2010 Standards are not applicable
23    here because the conditions challenged in this lawsuit do not comply with the
24    1991 Standards.
25      26. A public accommodation must maintain in operable working condition
26    those features of its facilities and equipment that are required to be readily
27    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28      27. Here, the failure to ensure that the accessible facilities were available


                                              5

      Complaint
Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 6 of 7 Page ID #:6




 1    and ready to be used by the plaintiff is a violation of the law.
 2
 3    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5    Code § 51-53.)
 6       28. Plaintiff repleads and incorporates by reference, as if fully set forth
 7    again herein, the allegations contained in all prior paragraphs of this
 8    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9    that persons with disabilities are entitled to full and equal accommodations,
10    advantages, facilities, privileges, or services in all business establishment of
11    every kind whatsoever within the jurisdiction of the State of California. Cal.
12    Civ. Code §51(b).
13       29. The Unruh Act provides that a violation of the ADA is a violation of the
14    Unruh Act. Cal. Civ. Code, § 51(f).
15       30. Defendants’ acts and omissions, as herein alleged, have violated the
16    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17    rights to full and equal use of the accommodations, advantages, facilities,
18    privileges, or services offered.
19       31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20    discomfort or embarrassment for the plaintiff, the defendants are also each
21    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22    (c).)
23
24              PRAYER:
25              Wherefore, Plaintiff prays that this Court award damages and provide
26    relief as follows:
27            1. For injunctive relief, compelling Defendants to comply with the
28    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                               6

      Complaint
Case 2:19-cv-10770-PSG-RAO Document 1 Filed 12/20/19 Page 7 of 7 Page ID #:7




 1    plaintiff is not invoking section 55 of the California Civil Code and is not
 2    seeking injunctive relief under the Disabled Persons Act at all.
 3        2. Damages under the Unruh Civil Rights Act, which provides for actual
 4    damages and a statutory minimum of $4,000 for each offense.
 5        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
      Dated: December 15, 2019         CENTER FOR DISABILITY ACCESS
 8
 9
10
                                       By:________________________________
11
                                              Russell Handy, Esq.
12                                            Attorney for plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
